NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Christopher Jethrow on 13 May 2021 and 19 May 2021 and confirmed as approved on 20 May 2021.

The application has been amended as follows: 

Claims
The claims are amended per Supplemental Amendment filed 19 May 2021. Additional amendments to claims 10-15  filed 19 May 2021 as approved by the applicant, are as follows:

10.(Currently Amended) Method for plasma treatment of a workpiece having a body comprising ferromagnetic substances and two ends and exhibiting along a rotary axis a symmetric shape with a radial dimension and with surfaces to be treated by means of a plasma assisted vacuum treatment process, comprising the generation of plasma in the proximity of the workpiece, wherein a fixture system according to claim 1 is used for holding the workpiece during the execution of the plasma assisted vacuum treatment process which comprises the generation of plasma in the proximity of the surfaces to be treated and by using said fixture system a generation of side plasmas caused by magnetic field lines produced by the magnetic means comprised in the fixture system during the execution of a plasma treatment is avoided. 
11.(Currently Amended) Method according to claim 10, wherein the process comprises a coating process carried out for depositing at least one coating layer along a mantle surface of the workpiece to be coated by means of a plasma assisted vacuum deposition processthe magnetic means comprised in the fixture system, which can affect the properties of the coating layer deposited along the surfaces to be coated, is avoided.
12.(Currently Amended) Method according to claim 10, wherein the workpiece is rotated symmetrically regarding at least one axis during the execution of the process.
13.(Currently Amended) Method according to claim 10, wherein the workpiece is a component or automotive part.
14.(Currently Amended) Method according to claim 11, wherein workpiece is coated with at least one coating layer exhibiting a layer thickness variation of equal or less than 20% compared to the mean coating layer thickness measured at the mantle surface of the workpiece.
15.(Currently Amended) Method according to claim 11, wherein the workpiece is coated with at least one coating layer exhibiting a layer hardness variation of 
Specification
Specification fourth paragraph at page 6 is amended per supplemental amendment filed 19 May 2021.
Drawings
Fig. 2 replacement drawing filed 19 May 2021 is acknowledged and accepted.
Election/Restrictions
Claims 1-2, 4, 8-9, 16, 17, 19-21 are allowable. The restriction requirement between Group I (drawn to the apparatus claims 1-9) and Group II (drawn to the method claims 10-15) and further Species election (Species A Fig. 2, Species B Fig. 3, Species C Fig. 4) if Group I is elected, as set forth in the Office action mailed on 12 September 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12 September 2018 is partially withdrawn.  Claims 10-15, directed to the method no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 3, 5, 6 directed to non-elected species remain withdrawn (and are currently canceled per Supplemental Amendment filed 19 May 2021) from consideration because they pertain to mutually exclusive species which do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-2, 4, 8-17, 19-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, closest prior art of record (viz. NPL document Annex 1 to Notice of Opposition Filed to the EPO on 26 June 2019 against EP3256619 (European equivalent of the instant invention) with attached evidence documents D9.1 to D 9.20 and D 11.1 to D 11.5 showing public availability/prior sale in the year 2014. [Hereinafter the NPL document will be referred to as “Annex 1” and the evidence documents will be referred to as D9.1 to D9.20 and D 11.1. to D 11.5 respectively]; or alternatively Jorgensen et al. (EP1881086 IDS art hereinafter referring to English Machine translation provided on 12 September 2018) or alternatively prior art Fig. 1 disclosed in instant application in view of Würsch (US 2,884,698) and Hieronymi et al. (US 6,299,740 B1) (or alternatively Vicentelli (US 6,566,992 B1))) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “an air gap is disposed circumferentially between the magnetic means and the magnetic yoke, and between the distal end of the magnetic means and the opposite second surface of the non-magnetic cover, and further between the open end of the magnetic yoke and the opposite second surface of the non-magnetic cover,” in the context of other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREEN CHAN/Examiner, Art Unit 1716 

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716